Exhibit 10.7
EXECUTION COPY

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made as of this 30th day of April, 2014 (this
“Agreement”), by and among Liberty Global plc, a public limited company
incorporated under the laws of England and Wales and Liberty Global, Inc., a
Delaware corporation (collectively, the “Company”) and Michael T. Fries (the
“Executive”) (collectively, the “Parties”).
WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer (“CEO”), and the Parties desire to enter into this Agreement
to secure the Executive’s employment during the term hereof, on the terms and
conditions set forth herein.
NOW, THEREFORE, the Parties agree as follows:
1.Title. The Company hereby employs the Executive, and the Executive agrees to
serve the Company as President and CEO, on the terms and conditions hereinafter
set forth, headquartered principally in the Company’s Colorado offices.
2.    Employment Term and Location. The Executive’s employment by the Company
pursuant to this Agreement will commence on April 30, 2014 (the “Effective
Date”) and will continue through the fifth anniversary of the Effective Date
(the “Initial Term”), unless terminated earlier pursuant to Paragraph 9 hereof;
provided, however, that the Employment Period will automatically be extended for
a one-year period on the fifth anniversary of the Effective Date (and on each
anniversary of the Effective Date thereafter) (each a “Renewal Term”), unless
either Party provides the other Party with written notice at least 180 days
prior to the fifth anniversary of the Effective Date (or 180 days prior to each
anniversary of the Effective Date thereafter) of its intention not to further
extend the Employment Period (the Initial Term and each subsequent Renewal Term,
if any, shall constitute the “Term”). The Executive’s period of employment
pursuant to this Agreement shall hereinafter be referred to as the “Employment
Period.”
3.    Duties. The Executive shall report directly and solely to the Board of
Directors of Liberty Global plc (the “Board”). The Executive shall have all of
the power, authority and responsibilities customarily attendant to the position
of President and CEO, including the supervision and responsibility for all
operations and management of the Company and its subsidiaries (the “Company
Entities”) and, so long as he is a member of the Board and the Executive
Committee of the Board (or a successor committee of the Board with similar
powers and responsibilities) is in existence, the Executive shall be a member of
the Executive Committee of the Board (or a successor committee of the Board with
similar powers and responsibilities). The Executive shall also be a member of
the board of directors of Liberty Global, Inc. During the Employment Period, the
Board shall not give another employee a title which includes the word
“chairman,” except to the extent the current Chairman of the Board becomes an
employee. The Executive shall be the most senior executive having management
responsibilities for the assets and day-to-day operations of the Company. The
Executive shall work under the direction and control of the Board. The Executive
agrees to render his services under this Agreement loyally and faithfully, to
the best of his abilities and in substantial conformance with all laws, rules
and Company policies. The Executive shall be subject to all of the Company’s
policies, including conflicts of interest.

Active 15687861.1

--------------------------------------------------------------------------------



4.    Compensation.
(a)    Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), to be paid on the same payroll cycle as other U.S.-based executive
officers of the Company (which shall be not less than bi-monthly), at an annual
rate of Two Million Dollars ($2,000,000). The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the Compensation
Committee of the Board (the “Compensation Committee”) in its discretion.
(b)    Commitment Cash Award. No later than the tenth (10th) day following the
execution of this Agreement, the Company shall pay the Executive a lump sum
payment equal to Five Million Dollars ($5,000,000).
(c)    Performance Grant Award. On the Effective Date, the Company shall grant
the Executive Two Million (2,000,000) performance-based restricted share units
under the terms of the Company’s 2014 Incentive Plan (the “Incentive Plan”),
with such grant (the “Performance Grant Award”) to be settled one-half (1/2) in
Class A ordinary shares and one-half (1/2) in Class B ordinary shares (with the
withholding pursuant to subparagraph 4(h) to first come with respect to the
portion to be settled in Class A ordinary shares). The Performance Grant Award
shall be earned (if and to the extent) that the performance metrics set forth in
the implementing award agreements attached hereto as Exhibit A and Exhibit B
(“Performance Grant Award Agreements”) are achieved. The Compensation Committee
shall certify whether and the extent to which the performance metrics with
respect to the Performance Grant Award were achieved no later than December 20,
2014. To the extent the Executive earns the Performance Grant Award, the earned
Performance Grant Award shall (i) if no directors’ remuneration policy is
approved by the Company’s shareholders in accordance with section 439A of the
Companies Act 2006 prior to December 20, 2014, be settled and the underlying
shares delivered to the Executive no later than December 20, 2014, with such
Performance Grant Award, if earned and settled, to be subject to the terms of
the clawback set forth in this subparagraph 4(c) or (ii) if a directors’
remuneration policy is approved by the Company’s shareholders in accordance with
section 439A of the Companies Act 2006 prior to December 20, 2014, be settled in
three equal installments on each of March 15, 2015, March 15, 2016 and March 15,
2017, subject to the Executive’s continued employment through each of March 15,
2015, March 15, 2016 and March 15, 2017, as applicable (subject to acceleration
in accordance with Paragraph 9 of this Agreement). In the event that the
Performance Grant Award is settled in accordance with clause (i) of the previous
sentence and (A) the Executive’s employment is terminated by the Company for
Cause or voluntarily by the Executive without Good Reason on or before March 15,
2015, then the Executive must deliver to the Company all of the Class A ordinary
shares and all of the Class B ordinary shares delivered to the Executive in
settlement of the Performance Grant Award, taking into account any shares that
were withheld or cancelled to cover taxes or other withholding obligations
relating to the Performance Grant Award (the “Net Performance Shares”) (or cash
equal to the net after-tax proceeds received upon the sale of such shares) for
no consideration or (B) the Executive’s employment is terminated by the Company
for Cause or voluntarily by the Executive without Good Reason after March 15,
2015, but on or before March 15, 2016, then the Executive must deliver to the
Company, two-thirds (2/3) of the Net Performance Shares (or cash equal to the
net after-tax proceeds received upon the sale of such shares) for no
consideration or (C) the Executive’s employment is terminated by the Company for
Cause or voluntarily by the Executive

Active 15687861.1    2

--------------------------------------------------------------------------------



without Good Reason after March 15, 2016, but on or before March 15, 2017, then
the Executive must deliver to the Company, one-third (1/3) of the Net
Performance Shares (or cash equal to the net after-tax proceeds received upon
the sale of such shares) for no consideration. For the avoidance of doubt, in no
event shall the Executive be required to deliver to the Company more than the
Net Performance Shares (or cash equal to the net after-tax proceeds received
upon the sale of such shares) that he received pursuant to this subparagraph
4(c).
(d)    Annual Bonus. For each calendar year ending during the Employment Period
(or as otherwise specifically provided in Paragraph 9 following termination of
employment), beginning 2014, the Executive will be eligible to earn an “Annual
Bonus,” provided the Executive remains employed under this Agreement throughout
the calendar year (or as otherwise specifically provided in Paragraph 9
following termination of employment). The Executive’s maximum Annual Bonus
opportunity for 2014 is Eight Million Dollars ($8,000,000) and shall increase by
$500,000 per annum for each subsequent calendar year during the Employment
Period; provided that, if the base objective for a performance period is not
achieved, there is no obligation for the Company to increase the Executive’s
maximum Annual Bonus opportunity with respect to the subsequent performance
period. No portion of the Annual Bonus shall be guaranteed. The Annual Bonus
shall be subject to the terms and conditions established by the Compensation
Committee with respect to the Company’s annual incentive program, including any
recoupment provision, and shall be paid in the calendar year following the year
of performance, in accordance with past practice, but in no event later than
March 31 of such following year. Notwithstanding the foregoing, with respect to
the Annual Bonus relating to 2014, the Compensation Committee shall certify
whether and the extent to which the base objective relating to growth in either
consolidated revenue or consolidated operating cash flow (operating cash flow
less property and equipment additions) relative to budgeted growth (as described
in the Company’s current report on Form 8-K filed with the Securities and
Exchange Commission on April 4, 2014) has been achieved no later than December
20, 2014 and shall determine and cause the Company to pay such Annual Bonus, if
any, to the Executive no later than December 31, 2014.
(e)    Annual Equity Awards. During the Employment Period, the Executive shall
be granted annual equity awards under the terms of the Incentive Plan and the
implementing award agreements in each year during the Employment Period,
conditioned upon the Executive being employed by the Company on the applicable
grant date therefore (the “Annual Equity Grant”). The Executive shall be granted
an Annual Equity Grant with the same target equity value for 2015 as the 2014
annual equity grant, with the target equity value for each subsequent Annual
Equity Grant to be increased by Two Million Five Hundred Thousand Dollars
($2,500,000) per year thereafter during the Employment Period (the “Annual Grant
Value”); provided, however, that the Compensation Committee shall have the
discretion to reduce the target equity value in its sole discretion, subject to
subparagraph 9(c)(iv). The Annual Equity Grant shall be granted in the same mix
of performance-based restricted share units (“PSUs”) and share appreciation
rights (“SARs”) (or other forms of equity awards or any other compensation
settled in or based on equity of the Company or that replaces the Company’s
Annual Equity Grant, in each case as determined by the Compensation Committee)
and at the same time and on substantially the same terms and conditions as
annual equity grants are made to the Company’s other senior executive officers
(except as set forth in this Agreement).

Active 15687861.1    3

--------------------------------------------------------------------------------



(f)    Registration of Shares. All awards granted as part of the Annual Equity
Grants, that are settled in shares or in which shares may be issued upon
exercise of the award, the Performance Grant Award shall be settled in the form
of the Company’s Class A ordinary shares or Class B Ordinary shares, as
applicable (as adjusted in accordance with the terms of the Incentive Plan for
occurrences such as share splits, recapitalizations, etc., in order to maintain
the expected economics of the Annual Equity Grants provided herein), registered
on a Form S-8 under the Incentive Plan. The Company has reserved (and in the
future will continue to reserve) sufficient shares under the Form S-8 to enable
the Company to settle the Executive’s Annual Equity Grants, the Performance
Grant Award with such shares. This provision shall not require the Company to
deliver registered shares in settlement of any equity award if the Form S-8
registration has been suspended or otherwise is not in effect (for example,
because all of the Company’s periodic information statements have not been
timely filed).
(g)    Treatment of Outstanding Equity Awards. In the event that no directors’
remuneration policy is approved by the Company’s shareholders in accordance with
section 439A of the Companies Act 2006 prior to December 20, 2014, then all
outstanding PSUs granted on or after June 27, 2012 (excluding the Performance
Grant Award) held by the Executive shall vest at maximum level and settle in
shares no later than December 20, 2014 and all outstanding SARs granted on or
after June 27, 2012 (including the performance-based SARs granted in June 2013
as the “2013 Challenge Awards”) held by the Executive shall vest, to the extent
unvested (with the performance-based SARs vesting at maximum level), no later
than December 20, 2014, and, at the Executive’s written election delivered to
the Company on or prior to December 20, 2014, be exercised no later than
December 29, 2014. In addition, if any of the Executive’s outstanding SARs are
exercised pursuant to the prior sentence, the Company shall grant the Executive
on the day following such exercise (subject to delay in accordance with the last
sentence of this subparagraph 4(g)) the same number of SARs that were exercised
in accordance with the foregoing sentence (the “Reload SARs”) with such Reload
SARs to be granted with a base price equal to the applicable closing share price
on the grant date (or, if higher, the base price of the exercised SARs to which
they relate) and all other terms and conditions shall be the same as the
corresponding SARs to which the Reload SARs relate (other than the performance
SARs, which shall no longer have performance conditions); provided that the
Reload SARs shall not be exercisable until the later of the date that (i) the
exercise of the Reload SARs is consistent with a directors’ remuneration policy
that is approved by the Company’s shareholders in accordance with section 439A
of the Companies Act 2006 and (ii) the Reload SARs become exercisable in
accordance with their terms. Notwithstanding the foregoing, to the extent that
the Company is not able to grant all of the Reload SARs in 2014 because of
limits set forth in the Incentive Plan, the Company shall grant the portion of
the Reload SARs that could not be granted in 2014 no later than January 2, 2015
with a base price equal to the applicable closing share price on the grant date.
(h)    Withholding. The Company will have the right to withhold from payments
otherwise due and owing to the Executive, an amount sufficient to satisfy any
federal, state, and/or local income and payroll taxes, any amount required to be
deducted under any employee benefit plan in which Executive participates or as
required to satisfy any valid lien or court order. The Compensation Committee
will use reasonable efforts to enable the Executive to pay any taxes required to
be withheld in respect of the settled equity-based awards either (i) by having
the Company withhold

Active 15687861.1    4

--------------------------------------------------------------------------------



from the shares delivered to the Executive a number of shares with a fair market
value equal to such taxes, and/or (ii) to the extent the Compensation Committee
reasonably believes to be appropriate for the Company’s cash flow requirements,
through a contemporaneous broker-assisted sale of shares by the Executive.
5.    Employee Benefits.
(a)    During the Employment Period, the Executive shall be eligible to
participate in all employee benefit plans and arrangements sponsored or
maintained by the Company for the benefit of its senior executive group,
including, without limitation, all group insurance plans (term life, medical and
disability) and retirement plans, as long as any such plan or arrangement
remains generally applicable to its senior executive group. The Executive shall
be entitled to vacation leave that is no less favorable than the vacation leave
that the Executive was entitled to immediately prior the Effective Date in
accordance with Company policy.
(b)    The Company will (i) provide the Executive with office space and such
other facilities, support staff (Executive Assistant) and services suitable to
his position, adequate for the performance of his duties and reasonably
acceptable to the Executive and (ii) provide and pay all such reasonable
expenses related to the Executive’s maintenance of home office facilities and
the use of mobile technology in order to fulfill his duties and responsibilities
during the Employment Period in a manner consistent with the Company’s policies
and practices as of the date hereof.
6.    Business Expenses. The Executive shall be reimbursed for all reasonable
expenses incurred by him in the discharge of his duties, including, but not
limited to, expenses for entertainment and travel, provided the Executive shall
account for and substantiate all such expenses in accordance with the Company’s
written policies for its senior executive group. Executive shall be entitled to
travel via Company aircraft, pursuant to Company policy, or first class air
transportation. The Executive or his designee shall manage and approve the
business use of Company aircraft generally consistent with past practices and
consistent with Company policy as may be in effect from time to time.
7.    Airplane. During the Employment Period, in addition to the other
compensation payable under Paragraph 4 of the Agreement, the Executive shall be
eligible to use the Company’s aircraft, without reimbursement for up to one
hundred and twenty (120) hours of personal use in each calendar year. In the
event that the Executive exceeds one hundred and twenty (120) hours of personal
use in the applicable calendar year, the Executive shall reimburse the Company
for such personal use in accordance with the applicable Company policy regarding
airplane usage and the Executive’s Aircraft Time Sharing Agreement with the
Company, dated as of August 23, 2011.
8.    Freedom to Contract. The Executive agrees to hold the Company harmless
from any and all liability arising out of any prior contractual obligations
entered into by the Executive with another employer. The Executive represents
and warrants that he has not made and, during the Employment Period, will not
make any contractual or other commitments that would conflict with or prevent
his performance of any portion of this Agreement or conflict with the full
enjoyment by the Company of the rights herein granted. The Company acknowledges
that it intends to have the directors’ remuneration policy that is submitted for
approval at its Annual General Meeting of Shareholders

Active 15687861.1    5

--------------------------------------------------------------------------------



dated June 26, 2014 approved by the Company’s shareholders in accordance with
section 439A of the Companies Act 2006 with such policy to be in the form
included in the Company’s annual proxy statement filed with the U.S. Securities
and Exchange Commission on April 30, 2014. The Company further acknowledges and
agrees that, in the event that such directors’ remuneration policy is not
approved by shareholders, the Company shall not submit a directors’ remuneration
policy for approval of its shareholders that has an effective date prior to
January 1, 2015 that is inconsistent in any way with the Company’s obligations
and the Executive’s rights pursuant to subparagraphs 4(c), 4(d) and 4(g) of this
Agreement.
9.    Termination. Notwithstanding the provisions of Paragraph 2 of this
Agreement, the Executive’s employment under this Agreement and the Employment
Period hereunder may terminate prior to the end of the Term under the following
circumstances.
(a)    Death. If not terminated earlier, the Executive’s employment under this
Agreement and the Employment Period shall terminate upon the date of the
Executive’s death. In such event, the Company shall pay to the Executive’s legal
representatives or named beneficiaries (as the Executive may designate from time
to time in a writing delivered to the Company): (i) the Executive’s accrued but
unpaid Base Salary through the date of termination, plus (ii) any Annual Bonus
for a completed year which was earned but not paid as of the date of
termination; plus (iii) any accrued but unused vacation leave pay as of the date
of termination; plus (iv) any accrued vested benefits under the Company’s
employee welfare and tax-qualified retirement plans, in accordance with the
terms of those plans; plus (v) reimbursement of any business expenses in
accordance with Paragraph 6 hereof ((i), (ii), (iii), (iv) and (v) hereinafter,
the “Accrued Benefits”). In addition, (w) the Company shall pay an amount equal
to a fraction of the Annual Bonus the Executive would have received for the
calendar year of the Executive’s death, where the numerator of the fraction is
the number of calendar days the Executive was actively employed during the
calendar year and the denominator of the fraction is three hundred and
sixty-five (365), which amount shall be payable at the time the Company normally
pays the Annual Bonus (the “Pro-Rata Bonus”); plus (x) the vesting and
exercisability of any options or SARs and the vesting and settlement of any
other non-performance based award granted as part of any Annual Equity Grant and
the Performance Grant Award (with the performance objective deemed to have been
achieved, to the extent not already achieved) shall be accelerated and settled
in accordance with the applicable award agreement (with the settlement of the
Performance Grant Award to be made as provided in the Performance Grant Award
Agreements) and all vested options and SARs granted under this Agreement shall
remain outstanding until the earlier of the third anniversary of the date of
termination of employment and the expiration of the option or SAR, as
applicable, by its original terms; plus (y) the Performance Grant Award shall no
longer be subject to the clawback provision set forth in subparagraph 4(c); plus
(z) the Executive’s family may elect to (1) continue to receive coverage under
the Company’s group health benefits plan to the extent permitted by, and under
the terms of, such plan and to the extent such benefits continue to be provided
to the survivors of Company executives at Executive’s level in the Company
generally, or (2) receive COBRA continuation of the group health benefits
previously provided to the Executive’s family pursuant to Paragraph 5 (provided
his family timely elects such COBRA coverage) in which case the Company shall
pay the premiums for such COBRA coverage up to the maximum COBRA period,
provided that if the Company determines that the provision of continued group
health coverage at the Company’s expense may result in Federal

Active 15687861.1    6

--------------------------------------------------------------------------------



taxation of the benefit provided thereunder to the Executive’s family, or in
other penalties applied to the Company, then the family shall be obligated to
pay the full monthly premium for such coverage and, in such event, the Company
shall pay Executive’s surviving spouse, in a lump sum (or, if such lump sum
would violate Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), in monthly installments), an amount equivalent to the monthly
premium for COBRA coverage for the remaining balance of the maximum COBRA period
(clause (1) and (2), “Health Benefits Continuation”). If the Executive dies
during the Employment Period and prior to the last day of the performance period
for any PSUs (or other performance based awards) granted as part of any Annual
Equity Grant, then the Executive shall be entitled to a pro-rata portion of such
PSUs (or other awards), based upon actual performance through the end of the
year during which the Executive ceased providing services, with the number of
PSUs (or other awards) earned, if any, to be prorated based on the number of
days during the applicable performance period that the Executive was employed by
the Company divided by the total number of days in such performance period. The
achievement of the pre-determined metrics for the PSUs (or other awards) granted
as part of any Annual Equity Grant will be determined by the Compensation
Committee at the end of the year during which the Executive ceased providing
services and the earned PSUs (or other awards) granted as part of any Annual
Equity Grant, after proration as described in the prior sentence, shall be paid
no later than March 15 of the year following the year during which the Executive
ceased providing services.
(b)    Cause. If not terminated earlier, the Executive’s employment under this
Agreement and the Employment Period shall terminate upon the date specified in a
written notice from the Board terminating the Executive’s employment for
“Cause.” In such event, the Company shall pay to the Executive the Accrued
Benefits and the Executive shall not be entitled to any other amounts under this
Agreement.
The Company shall have “Cause” as a result of:
(i)    Willful malfeasance by the Executive in connection with his employment,
including embezzlement, misappropriation of funds, property or corporate
opportunity or material breach of the Agreement, as determined by the Board
after investigation, notice to Executive of the charge and provision to the
Executive of an opportunity to respond;
(ii)    The Executive committing any act or becoming involved in any situation
or occurrence involving moral turpitude, which is materially damaging to the
business or reputation of the Company;
(iii)    The Executive being convicted of, or pleading guilty or nolo contendere
to a felony or a crime involving moral turpitude; or
(iv)    The Executive repeatedly or continuously refusing to perform his duties
hereunder or to follow the lawful directions of the Board (provided such
directions do not include meeting any specific financial performance metrics)
and are consistent with his position as the Company’s Chief Executive Officer.

Active 15687861.1    7

--------------------------------------------------------------------------------



The Executive’s employment shall not be terminated for Cause under this
subparagraph (b) unless the Company notifies the Executive in writing of its
intention to terminate his employment for Cause, describes with reasonable
specificity the circumstances giving rise thereto, gives the Executive the
opportunity, together with counsel, to be heard before the Board at a meeting of
the Board called and held solely for such purpose, and provides the Executive a
period of at least twenty (20) business days after the Executive is heard by the
Board to cure, and the Executive has failed to effect such a cure within such
period.
(c)    Other than for Cause or for Good Reason. If not terminated earlier, the
Executive’s employment under this Agreement and the Employment Period shall
terminate upon the date specified in a written notice (A) from the Board
terminating the Executive’s employment for any reason other than for Cause, the
Executive’s death, the Executive’s Disability, (and in the event no date is
specified in the notice, the termination shall be effective upon the date on
which the notice is delivered to the Executive); or (B) from the Executive
terminating his employment for “Good Reason.”
(i)    In such event, the Company shall pay or provide to the Executive: (t) the
Accrued Benefits; plus (u) a Pro-Rata Bonus, which amount shall be payable at
the time the Company normally pays the Annual Bonus and subject to achievement
of the applicable performance metric; plus (v) an amount equal to one-twelfth
(1/12) of the average annualized Base Salary the Executive was earning in the
calendar year of the termination of employment and the immediately preceding
calendar year, multiplied by the applicable number of months in the Severance
Period, which amount shall be paid in substantially equal payments over the
course of the Severance Period in accordance with the Company’s normal payroll
practices during such period; plus (w) an amount equal to one-twelfth (1/12) of
the average Annual Bonus paid to the Executive for the immediately preceding two
(2) performance years (regardless of when the Annual Bonus is actually paid),
multiplied by the number of months in the Severance Period, which amount shall
be paid in substantially equal payments over the course of the Severance Period
in accordance with the Company’s normal payroll practices during such period;
plus (x) the vesting and exercisability of any options or SARs and the vesting
and settlement of other non-performance based award granted as part of any
Annual Equity Grant and the Performance Grant Award (to the extent that the
performance objective is achieved in accordance with the terms of the
Performance Grant Award Agreements) shall be accelerated and settled in
accordance with the applicable award agreement (with the settlement of the
Performance Grant Award to be consistent with the terms of the Performance Grant
Award Agreements) and all vested options and SARs granted under this Agreement
shall remain outstanding until the earlier of the third anniversary of the date
of termination of employment and the expiration of the option or SAR, as
applicable, by its original terms; plus (y) the Performance Grant Award shall no
longer be subject to the clawback provision set forth in subparagraph 4(c); plus
(z) Health Benefits Continuation ((u), (v), (w), (x) (y) and (z) hereinafter,
the “Severance Benefits”). For the purposes of this Agreement, the “Severance
Period” shall be a period of twenty-four (24) months commencing on the
termination of the Executive’s employment.

Active 15687861.1    8

--------------------------------------------------------------------------------



(ii)    If the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than for Cause, the Executive shall continue to
earn each of the outstanding PSUs (or other performance based awards) granted as
part of any Annual Equity Grant, if and to the extent the performance metrics
are satisfied during the applicable performance period, based upon actual
performance through the end of the applicable performance period, as certified
by the Compensation Committee, as if the Executive’s employment had not
terminated. The earned PSUs (or other performance based awards) granted as part
of any Annual Equity Grant, if any, shall be paid no later than March 15 of the
year following the last year of the applicable performance period. If such
termination occurs prior to the Executive receiving all of the Annual Equity
Grants provided for in subparagraph 4(e), the Company shall pay the Executive
additional amounts equal to the Applicable Percentage of the Annual Grant Value
(disregarding the effect of any reduction by the Compensation Committee) of each
of the Annual Equity Grants that would have been made between the date of the
termination of the Executive’s employment and December 31 of the year preceding
the end of the Term, with such amounts to be paid to the Executive in lump sum
cash payments during the first ninety (90) days of the applicable grant year and
each such payment being equal to the Applicable Percentage of the Annual Grant
Value of the Annual Equity Grant that was to be made in the applicable grant
year. For purposes of this subparagraph 9(c)(ii), the “Applicable Percentage”
shall mean the percentage of the Annual Grant Value of the most recent Annual
Equity Grant prior to the Executive’s date of termination that was made in the
form of PSUs (or other full value awards); provided, however, that the
Applicable Percentage shall never be less than fifty percent (50%).
(iii)    If the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than for Cause prior to the Executive receiving
all of the Annual Equity Grants provided for in subparagraph 4(e), then, in
respect of SARs, options or other share-based appreciation awards that would
have been granted as part of Annual Equity Grants between the date of the
termination of the Executive’s employment and December 31 of the year preceding
the end of the Term (the “Ungranted Appreciation Awards”), the Company shall pay
the Executive on each date in the future when Ungranted Appreciation Awards
would have vested (based on (x) an assumed grant date of January 2 of the
applicable year (or on the first day of public trading of the Company’s ordinary
shares after January 2 of the applicable year) (the “Deemed Grant Date”), (y)
twenty-five percent (25%) annual vesting on each anniversary of the Deemed Grant
Date, and (z) the number of Ungranted Appreciation Awards for each applicable
Deemed Grant Date being determined based on the Appreciation Award Percentage of
the Annual Grant Value (disregarding the effect of any reduction by the
Compensation Committee) of the Annual Equity Grants that would have been made in
the year of the Deemed Grant Date), a lump sum cash payment equal in amount to
the product of (x) the number of shares underlying the Ungranted Appreciation
Awards that would have vested on the applicable deemed vesting date and (y) the
difference between (A) the applicable closing date share price on the deemed
vesting date and (B) the applicable closing date share price on the Deemed Grant
Date (the “Phantom Appreciation Awards”). In the event the Company does not have
any publicly traded shares, or as a result of a Change in Control the publicly
traded share price does not (in the reasonable determination of the Board)
accurately reflect the value of the business managed by the

Active 15687861.1    9

--------------------------------------------------------------------------------



Executive, then the “base price” or “exercise price”(as applicable) and
“appreciated value on exercise” of such Phantom Appreciation Awards shall be
determined assuming a seven percent (7%) annual rate of growth (compounded
annually), commencing from the date ten (10) days prior the last business day
the Company had publicly traded shares, or the date ten (10) days prior to such
Change in Control (as a result of which the Board determined the publicly traded
share price does not accurately reflect the value of the business managed by the
Executive), as applicable, in each case with such value determined using the
average closing price of the applicable shares on the ten (10) days preceding
and including such date and the ten (10) days following such date. For purposes
of this subparagraph 9(c)(iii), the Appreciation Award Percentage shall be one
hundred percent (100%) minus the Applicable Percentage.
(iv)    The Executive shall have “Good Reason” as a result of the Company’s:
(1)
reduction of Executive’s Base Salary;

(2)
material reduction in the amount of the Annual Bonus which Executive is eligible
to earn;

(3)
reduction in the target equity value of an Annual Equity Grant to the Executive
from the target equity value of the Annual Equity Grant granted to the Executive
by the Company for the prior year or the failure of the Compensation Committee
for two (2) consecutive years to grant the Executive an Annual Equity Grant with
a target equity value that is greater than the target equity value for the prior
year’s Annual Equity Grant;

(4)
relocation of Executive’s primary office at the Company to a facility or
location that is more than thirty-five (35) miles away from Executive’s primary
office location immediately prior to such relocation;

(5)
a material and adverse change to the Executive’s position, title, duties,
authority reporting requirements, or responsibilities; including, without
limitation, the Executive (A) no longer being the chief executive officer of a
publicly traded entity or (B) being the chief executive officer of an entity
that is the subsidiary of another entity (and not also the chief executive
officer of the ultimate parent entity);

(6)
the Executive ceasing to be a member of the Executive Committee of the Board (or
of a successor committee of the Board that has similar powers and
responsibilities), unless the Executive is no longer a member of the Board or
there is no longer an Executive Committee of the Board (or a successor committee
of the Board with similar powers and responsibilities);

(7)
the Company’s delivery to the Executive of a notice of intent not to renew the
then Initial Term or the Renewal Term, as applicable, pursuant to Paragraph 2;

(8)
the Company’s failure to re-nominate the Executive to serve on the Board, the
Company removing the Executive from the Board or the failure to re-elect the
Executive to the Board;


Active 15687861.1    10

--------------------------------------------------------------------------------



(9)
following a Change in Control, the Executive’s target total direct compensation
(including cash and equity incentive opportunities) is not increased such that
it is at or above the 75th percentile for chief executive officers at peer
companies of the successor entity (based on the peer group used by such
successor entity following consummation of the Change in Control) or, if no such
peer group has been determined, at or above the 75th percentile for chief
executive officers of companies of comparable size and industry; provided that
in no event shall such target total direct compensation be less than the 75th
percentile for chief executive officers of the comparator group set forth in the
Company’s most recently filed annual proxy statement prior to the date of the
consummation of the Change in Control; or

(10)
a material breach of this Agreement.

The Executive’s employment shall not be terminated for Good Reason under this
subparagraph (c) unless the Executive notifies the Board in writing, within
ninety (90) days of the event or last event giving rise to the alleged Good
Reason, of his intention to terminate his employment for Good Reason, describes
with reasonable specificity the circumstances giving rise thereto, and (provided
such circumstances are susceptible of being cured by the Company) provides the
Company a period of at least twenty (20) business days to cure, and the Company
has failed to effect such a cure within such period and the Executive then
resigns within thirty (30) business days following the end of the cure period.
(d)    Disability. If not terminated earlier, the Executive’s employment under
this Agreement and the Employment Period shall terminate upon the date specified
in a written notice from the Board of Directors terminating the Executive’s
employment for Disability. In the event of the Executive’s Disability, the
Company shall pay to the Executive (i) the Accrued Benefits; plus (ii) a
Pro-Rata Bonus, which amount shall be payable at the time the Company normally
pays the Annual Bonus; plus (iii) the vesting and exercisability of any options
or SARs and the vesting and settlement of any other non-performance based award
granted as part of any Annual Equity Grant and the Performance Grant Award (with
the performance objective deemed to have been achieved, to the extent not
already achieved) shall be accelerated and settled in accordance with the
applicable award agreement (with the settlement of the Performance Grant Award
to be made as provided in the Performance Grant Award Agreements) and all vested
options and SARs granted under this Agreement shall remain outstanding until the
earlier of the third anniversary of the date of termination of employment and
the expiration of the option or SAR, as applicable, by its original terms; plus
(iv) the Performance Grant Award shall no longer be subject to the clawback
provision set forth in subparagraph 4(c); plus (v) Health Benefits Continuation.
If the Executive’s employment is terminated as a result of Disability prior to
the last day of the performance period for any PSUs (or other performance based
awards) granted as part of any Annual Equity Grant, then the Executive shall be
entitled to a pro-rata portion of such PSUs (or other awards), based upon actual
performance through the end of the year during which the termination of
employment occurs, with the number of PSUs (or other awards) earned, if any, to
be prorated based on the number of days during the applicable performance period
that the Executive was employed by the Company divided by the total number of
days in such performance period. The achievement of the pre-determined metrics
for the PSUs (or other awards) granted as part of any Annual Equity Grant will
be determined by the Compensation Committee at the end of the year during which
the Executive’s employment

Active 15687861.1    11

--------------------------------------------------------------------------------



terminated, and the earned PSUs (or other awards) granted as part of any Annual
Equity Grant, after proration as described in the prior sentence, shall be paid
no later than March 15 of the year following the year during which the
Executive’s employment terminated. For purposes of this Agreement, the Executive
shall be deemed to have a “Disability” if the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months, as supported by a written opinion of a physician and
determined by the Company.
(e)    Termination by the Executive Without Good Reason. If not terminated
earlier, the Executive’s employment under this Agreement and the Employment
Period shall terminate upon the date the Executive retires, resigns or otherwise
terminates his employment with the Company other than for Good Reason or on
account of Executive’s death. In the event of the Executive terminates his
employment other than for Good Reason, the Executive shall be entitled only to
the Accrued Benefits and the Executive shall not be entitled to any other
amounts under this Agreement.
(f)    Change in Control. If the Executive remains employed by the Company (or
its successor) for twelve (12) months following a Change in Control, then the
outstanding unvested options, SARs or other non-performance based awards granted
pursuant to this Agreement will become fully vested as of the first anniversary
of the Change in Control and the outstanding PSUs (or other performance based
awards, including the Performance Grant Award) granted pursuant to this
Agreement shall vest (with performance deemed earned at maximum level for awards
for which the performance period has not expired, regardless of actual
performance) and shall settle on the first anniversary of the Change in Control.
Immediately upon the consummation of a Change in Control, the Performance Grant
Award shall no longer be subject to the clawback provision set forth in
subparagraph 4(c). In the event the Executive’s employment is terminated other
than for Cause (which for the purposes of this subparagraph 9(f) shall be
limited to clause (iii) of the definition of Cause set forth in subparagraph
9(b) or for Good Reason (pursuant to subparagraph 9(c)) within thirteen (13)
months following a Change in Control, then the Executive shall be treated as if
his employment was terminated pursuant to subparagraph 9(c) except that (x) the
Severance Period shall be the lesser of: (1) thirty-six (36) months; or (2) the
number of full calendar months remaining until the expiration of the Term;
provided that in no event shall the Severance Period be less than the Severance
Period determined under subparagraph 9(c) without regard to this subparagraph
9(f); and (y) the outstanding PSUs (or other performance based awards, including
the Performance Grant Award) granted pursuant to this Agreement shall vest (with
performance deemed earned at maximum level regardless of actual performance for
awards for which the performance period has not expired) and shall be settled in
accordance with the applicable award agreement (with the settlement of the
Performance Grant Award to be consistent with the terms of the Performance Grant
Award Agreements). For the purposes of this Agreement, “Change in Control” shall
mean (A) an Approved Transaction; (B) a Control Purchase; or (C) a Board Change,
each as defined in the Incentive Plan as in effect on the date hereof.
Notwithstanding the foregoing, a Change in Control will not accelerate the
payment of any “deferred compensation” (as defined under Section 409A) unless
the Change in Control also qualifies as a change in control under Treasury
Regulation 1.409A-3(i)(5).

Active 15687861.1    12

--------------------------------------------------------------------------------



(g)    Following the termination of the Employment Period and the Executive’s
employment under this Agreement, the Company will have no further liability to
the Executive hereunder and no further payments will be made to him, except as
provided in subparagraphs (a) through (f) above. On or following the date of
termination of the Executive’s employment pursuant to subparagraph (c), (d) or
(f) above, in consideration of the payments to be made to the Executive pursuant
to such subparagraph and as a condition to the payment thereof, the Executive
agrees to execute a release of any claims against the Company, its employees,
officers, directors, members, shareholders, affiliates and subsidiaries arising
out of, in connection with or relating to the Executive’s employment with or
termination of employment from the Company including any claims under the terms
of this Agreement and including a release of claims under the Age Discrimination
in Employment Act, in substantially the form attached hereto as Exhibit C. The
release must become irrevocable within sixty (60) calendar days after
termination. Payment of any “409A Payment” (as defined in subparagraph 12(a))
shall be made as provided in subparagraph (c), (d) or (f), as modified by
subparagraph 12(a), but, in any event, not before the first business day of the
year subsequent to the year in which occurs the date of termination if the sixty
(60) calendar day period specified above ends in the calendar year subsequent to
such date of termination.
10.    Restrictive Covenants.
(a)    Exclusive Services. The Executive shall during the Employment Period,
except during vacation periods, periods of illness and the like, devote
substantially all of his business time and attention to his duties and
responsibilities for the Company. During the Executive’s employment with the
Company, the Executive shall not engage in any other business activity that
would materially interfere with his responsibilities or the performance of his
duties under this Agreement, provided that the Executive may sit on the boards
of directors of other entities (and earn compensation relating to such service
as a director) and (i) engage in civic and charitable activities and (ii) manage
personal investments and affairs, in each case so long as such other activities
do not materially interfere with the performance of his duties hereunder.
(b)    Non-Solicitation, Non-Interference and Non-Competition. As a means to
protect the Company’s legitimate business interests including protection of the
“Confidential Information” (as defined in subparagraph 10(c)) of the Company
(Executive hereby agreeing and acknowledging that the activities prohibited by
this Paragraph 10 would necessarily involve the use of Confidential
Information), during the “Restricted Period” (as defined below), the Executive
shall not, directly, indirectly or as an agent on behalf of any person, firm,
partnership, corporation or other entity:
(i)    solicit for employment, consulting or any other provision of services or
hire any person who is a full-time or part-time employee of (or in the preceding
six (6) months was employed by) the Company (or a Company Entity) or an
individual performing, on average, twenty or more hours per week of personal
services as an independent contractor to the Company (or a Company Entity),
provided the prohibition in this clause (i) shall not apply to the Executive’s
Executive Assistant. This includes, but is not limited to, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for the
Company (or a Company Entity); or

Active 15687861.1    13

--------------------------------------------------------------------------------



(ii)    (x) solicit or encourage any person or entity who is or, within the
prior six (6) months, was a customer, producer, advertiser, distributor or
supplier of the Company (or a Company Entity) during the Employment Period to
discontinue such person’s or entity’s business relationship with the Company (or
a Company Entity); or (y) discourage any prospective customer, producer,
advertiser, distributor or supplier of the Company (or a Company Entity) from
becoming a customer, producer, advertiser, distributor or supplier of the
Company (or a Company Entity); provided that the restrictions of this clause
(ii) shall apply only to customers, producers, advertisers, distributors or
suppliers of the Company with which the Executive had personal contact, or for
whom the Executive had some responsibility in the performance of the Executive’s
duties for the Company, during the Employment Period; or
(iii)    hold any interest in (whether as owner, investor, shareholder, lender
or otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a Competitive Business. For the purposes of this Agreement, a “Competitive
Business” shall be any entity that directly or through subsidiaries in which it
has a controlling interest operates a cable, satellite or broadband
communications system that is in direct competition with the Company in any
country or other geographic market in which the Company has a market share in
excess of 35% or owns a controlling interest in an entity that has a market
share in excess of 35%.
(iv)    The “Restricted Period” shall begin on the Effective Date and shall
expire on the second anniversary of the Executive’s termination of employment
with the Company; provided that if the Executive’s employment has terminated
pursuant to subparagraph 9(c) or 9(f), then the Executive may elect to forego
all Severance Benefits which would be paid more than one (1) year after the
Executive’s termination of employment with the Company, in which event the
Restricted Period shall be limited to one (1) year after the Executive’s
termination of employment with the Company.
(v)    Notwithstanding clauses (iii) and (iv) above, the Executive may own,
directly or indirectly, an aggregate of not more than ten percent (10%) of the
outstanding shares or other equity interest in any entity that engages in a
Competitive Business, so long as such ownership therein is solely as a passive
investor and does not include the performance of any services (as director,
employee, consultant, advisor or otherwise) to such entity.
(c)    Confidential Information.
(i)    No Disclosure. Executive shall not, at any time (whether during or after
the Employment Period) (x) retain or use for the benefit, purposes or account of
himself or any other person or entity, or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person or entity outside
the Company (other than its shareholders, directors, officers, managers,
employees, agents, counsel, investment advisers or representatives in the normal
course of the performance of their duties), any non-public, proprietary or
confidential information (including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs,

Active 15687861.1    14

--------------------------------------------------------------------------------



products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approval) concerning the past, current
or future business, activities and operations of the Company, any Company
Entities and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior authorization of the Board. Confidential Information shall not include any
information that is (A) generally known to the industry or the public other than
as a result of the Executive’s breach of this Agreement; (B) is or was available
to the Executive on a non-confidential basis prior to its disclosure to such
Executive by the Company (or a Company Entity), or (C) made available to the
Executive by a third party who, to the best of the Executive’s knowledge, is or
was not bound by a confidentiality agreement with (or other confidentiality
obligation to) the Company (or a Company Entity) or another person or entity.
The Executive shall handle Confidential Information in accordance with the
applicable federal securities laws.
(ii)    Permitted Disclosures. Notwithstanding the provisions of the immediately
preceding clause (i), nothing in this Agreement shall preclude the Executive
from (x) using any Confidential Information in any manner reasonably connected
to the conduct of the Company’s business; or (y) disclosing the Confidential
Information to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which Executive is subject), provided that the Executive
gives the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Executive shall cooperate with such efforts by the Company, and shall
in any event make only the minimum disclosure required by such law, rule or
regulation). Nothing contained herein shall prevent the use in any formal
dispute resolution proceeding (subject, to the extent possible, to a protective
order) of Confidential Information in connection with the assertion or defense
of any claim, charge or other dispute by or against the Company or the
Executive.
(iii)    Return All Materials. Upon termination of the Executive’s employment
for any reason, the Executive shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company (or a Company Entity), (y)
immediately destroy, delete, or return to the Company (at the Company’s option)
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, smartphone, laptop or other computer, whether or not
such computer is Company property) that contain Confidential Information or
otherwise relate to the business of the Company, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Executive is or becomes aware; provided that nothing in
this Agreement or elsewhere shall prevent the Executive from retaining and
utilizing:

Active 15687861.1    15

--------------------------------------------------------------------------------



documents relating to his personal benefits, entitlements and obligations;
documents relating to his personal tax obligations; his desk calendar, rolodex,
and the like; and such other records and documents as may reasonably be approved
by the Company.
(d)    Reasonableness of Covenants. The Executive acknowledges and agrees that
the services to be provided by him under this Agreement are of a special, unique
and extraordinary nature. The Executive further acknowledges and agrees that the
restrictions contained in this Paragraph 10 are necessary to prevent the use and
disclosure of Confidential Information and to protect other legitimate business
interests of the Company. The Executive acknowledges that all of the
restrictions in this Paragraph 10 are reasonable in all respects, including
duration, territory and scope of activity. The Executive agrees that the
restrictions contained in this Paragraph 10 shall be construed as separate
agreements independent of any other provision of this Agreement or any other
agreement between the Executive and the Company. The Executive agrees that the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Paragraph 10. The Executive agrees that the restrictive covenants contained
in this Paragraph 10 are a material part of the Executive’s obligations under
this Agreement for which the Company has agreed to compensate the Executive as
provided in this Agreement. The Restricted Period referenced above shall be
tolled on a day-for-day basis for each day during which the Executive violates
the provisions of the subparagraphs above in any respect, so that the Executive
is restricted from engaging in the activities prohibited by the subparagraphs
for the full period.
(e)    No Other Post-Employment Restrictions. There shall be no contractual, or
similar, restrictions on the Executive’s right to terminate his employment with
the Company, or on his post-employment activities, other than as expressly set
forth in this Agreement.
11.    Intangible Property. The Executive will not at any time during or after
the Employment Period have or claim any right, title or interest in any trade
name, trademark, or copyright belonging to or used by the Company or Company
Entities it being the intention of the Parties that the Executive shall, and
hereby does, recognize that the Company or Company Entities now has and shall
hereafter have and retain the sole and exclusive rights in any and all such
trade names, trademarks and copyrights (all the Executive’s work in this regard
being a work for hire for the Company under the copyright laws of the United
States). The Executive shall cooperate fully with the Company during his
employment and thereafter in the securing of trade name, patent, trademark or
copyright protection or other similar rights in the United States and in foreign
countries and shall give evidence and testimony and execute and deliver to the
Company all papers reasonably requested by it in connection therewith, provided
however that the Company shall reimburse the Executive for reasonable expenses
related thereto.
12.    Miscellaneous.
(a)    409A Limitations. To the extent that any payment to the Executive
constitutes a “deferral of compensation” subject to Section 409A (a “409A
Payment”), and such payment is triggered by the Executive’s termination of
employment for any reason other than death, then such 409A Payment shall not
commence unless and until the Executive has experienced a “separation

Active 15687861.1    16

--------------------------------------------------------------------------------



from service,” as defined in Treasury Regulation 1.409A-1(h) (“Separation from
Service”). Furthermore, if on the date of the Executive’s Separation from
Service, the Executive is a “specified employee,” as such term is defined in
Treas. Reg. Section 1.409A-1(h), as determined from time to time by the Company,
then such 409A Payment shall not be made to the Executive prior to the earlier
of (i) six (6) months after the Executive’s Separation from Service; or (ii) the
date of his death. The 409A Payments under this Agreement that would otherwise
be made during such period shall be aggregated and paid in one (1) lump sum,
without interest, on the first business day following the end of the six (6)
month period or following the date of the Executive’s death, whichever is
earlier, and the balance of the 409A Payments, if any, shall be paid in
accordance with the applicable payment schedule provided in this Agreement. The
intent of the parties hereto is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and the regulations and guidance
promulgated thereunder. Accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “paid within sixty (60) days”)
following the Executive’s termination of employment, such payment shall commence
following the Executive’s Separation from Service and the actual date of payment
within the specified period shall be within the sole discretion of the Company.
With respect to reimbursements (whether such reimbursements are for business
expenses or, to the extent permitted under the Company’s policies, other
expenses) and/or in-kind benefits, in each case, that constitute deferred
compensation subject to Section 409A, each of the following shall apply: (x) no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year of the Executive;
(y) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year of the Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, to the Executive
in any other taxable year; and (z) the right to reimbursement of such expenses
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(b)    Equity Awards. If there is any discrepancy between the terms set forth
herein for any equity awards promised to be awarded to the Executive under this
Agreement, and the terms of the award agreements memorializing such awards, then
the terms of the equity awards as set forth in this Agreement shall control.
(c)    Legal Fees. The Company agrees to pay as incurred (within thirty (30)
business days following the Company’s receipt of an invoice from the Executive),
all reasonable legal fees and expenses that the Executive incurs in connection
with the negotiation and execution of this Agreement.
(d)    Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by applicable law and the Deed of Indemnity by and between the
Executive and the Company in the event that he was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, by reason of the fact that the Executive is or was a
director, officer, employee or agent of the Company or any of its affiliates.
Expenses incurred by the Executive in defending any such claim, action, suit or
proceeding shall accordingly be paid by the Company, to the fullest extent
permitted by applicable law, in advance of the final disposition of such claim,
action, suit or proceeding upon receipt of an undertaking by or on behalf of the

Active 15687861.1    17

--------------------------------------------------------------------------------



Executive to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified by the Company as authorized in this subparagraph
12(d). In addition, a directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Employment Period and thereafter
for the duration of any period in which a civil, equitable, criminal or
administrative proceeding may be brought against the Executive, providing
coverage to the Executive that is no less favorable to the Executive in any
respect (including with respect to scope, exclusions, amounts, and deductibles)
than the coverage then being provided with respect to periods after the
Effective Date to any other present or former senior executive or director of
the Company.
(e)    Waiver or Modification. Any waiver by either Party of a breach of any
provision of this Agreement shall not operate as, or to be, construed to be a
waiver of any other breach of such provision of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Neither this Agreement nor any part of it may be waived,
changed or terminated orally, and any waiver, amendment or modification must be
in writing and signed by each of the Parties.
(f)    Successors and Assigns. The rights and obligations of the Company under
this Agreement shall be binding on and inure to the benefit of the Company, its
successors and permitted assigns. The rights and obligations of the Executive
under this Agreement shall be binding on and inure to the benefit of the heirs
and legal representatives of the Executive. The Company may assign this
Agreement to a successor in interest, including the purchaser of all or
substantially all of the assets of the Company, provided that the Company shall
remain liable hereunder unless the assignee purchased all or substantially all
of the assets of the Company. The Executive may not assign any of his duties
under this Agreement.
(g)    Mitigation/Offset. The Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
the Executive under this Agreement or otherwise on account of any claim the
Company or its affiliates may have against the Executive or any remuneration or
other benefit earned or received by Executive after such termination.
(h)    280G Matters
(i)    Gross-Up Waiver. The Executive hereby waives all rights to any additional
payments intended to make him whole for any taxes relating to “parachute
payments” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), including excise taxes imposed by Section 4999 of the
Code and any related federal, state or local taxes (including any interest or
penalties imposed with respect to such taxes) under any plans, agreements or
arrangements, including the Performance Share Unit Agreements by and between the
Executive and the Company.
(ii)    Potential Reduction in Payments. The following shall apply with respect
to all plans, agreements and arrangements applicable to the Executive and shall
supersede any provisions in such plans, agreements or arrangements relating to
the reduction of payments or benefits in connection with Section 280G and
Section 4999 of the Code.

Active 15687861.1    18

--------------------------------------------------------------------------------



(1)
(A) If the aggregate of all amounts and benefits due to the Executive under this
Agreement or under any other arrangement with the Company would, if received by
the Executive in full and valued under Section 280G of the Code, constitute
“parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (B) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits equal (as valued under Section 280G of the Code) to three times
the Executive’s “base amount” as defined in and under Section 280G of the Code,
less $1.00, then (C) such 280G Benefits shall be reduced by reducing payments
and benefits to the extent necessary so that the aggregate 280G Benefits
received by the Executive will not constitute parachute payments with such
reduction to occur in the following order: (w) any cash severance payments under
subparagraph 9(f), (x) any cash payments under subparagraph 9(c)(ii) and
9(c)(iii), (y) any other cash payments that would be made upon a termination of
the Executive’s employment, beginning with payments that would be made last in
time and (z) any accelerated vesting of outstanding share awards, with the
vesting of any outstanding share awards for which the amount considered
contingent on the change in ownership or control is determined in accordance
with Treasury Regulation 1.280G-1, Q&A 24(c) to be reduced last in time. The
determinations with respect to this subparagraph 12(h)(ii) shall be made by an
independent auditor (the “Auditor”) paid by the Company. The Auditor shall be a
nationally recognized certified public accounting firm or other professional
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of Section 280G of the Code that
is selected by the Executive and reasonably acceptable to the Company (as it
exists prior to a Change in Control) for purposes of making the applicable
determinations hereunder

(2)
It is possible that after the determinations and selections made pursuant to
this subparagraph 12(h)(ii), the Executive will receive 280G Benefits that are,
in the aggregate, either more or less than the amount provided under this
subparagraph 12(h)(ii) (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
the Executive shall promptly pay an amount equal to the Excess Payment to the
Company, together with interest on such amount at the applicable federal rate
(as defined in and under Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such payment. In
the event that it is determined by the Auditor upon request by a Party, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this subparagraph 12(h)(ii) not been applied
until the date of such payment.


Active 15687861.1    19

--------------------------------------------------------------------------------



(3)
The Company agrees that, in connection with making determinations under this
subparagraph 12(h)(ii), it shall instruct the Auditor to take into account the
value of any reasonable compensation for services to be rendered by the
Executive before or after the Change in Control in connection with making
determinations with respect to Section 280G and/or Section 4999 of the Code,
including the non-competition provisions applicable to the Executive under
subparagraph 10(b) of this Agreement and any other non-competition provisions
that may apply to the Executive, and the Company agrees to fully cooperate in
the valuation of any such services, including any non-competition provisions.

(i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.
(j)    Governing Law; Dispute Resolution. This Agreement will be governed and
construed and enforced in accordance with the laws of the State of Colorado,
without regard to its conflicts of law rules. Any dispute, controversy or claim,
whether based on contract, tort or statute, between the Parties arising out of
or relating to or in connection with this Agreement, or in any amendment,
modification hereof (including, without limitation, any dispute, controversy or
claim as to the validity, interpretation, enforceability or breach of this
Agreement or any amendment or modification hereof, will be resolved in the state
or federal courts located in the State of Colorado. The parties acknowledge that
venue in such courts is proper and that those courts possess personal
jurisdiction over them, to which the Parties’ consent. It is agreed that service
of process may be effectuated pursuant to subparagraph 12(m) of this Agreement.
(k)    Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and supersedes all
other prior written or oral agreements, understandings or arrangements regarding
the subject matter hereof. The Parties each acknowledges that, in entering into
this Agreement, he/it does not rely on any statements or representations not
contained in this Agreement.
(l)    Severability. Any term or provision of this Agreement which is determined
to be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.
(m)    Notices. Except as otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given under this
Agreement shall be in writing and delivery thereof shall be deemed to have been
made (i) three (3) business days following the date when such notice shall have
been deposited in first class mail, postage prepaid, return receipt requested,
or any comparable or superior postal or air courier service then in effect, or
(ii) on the date transmitted by hand delivery to, or (iii) on the date
transmitted by facsimile or email transmission (with receipt confirmed by
telephone), to the Party entitled to receive the same, at the address

Active 15687861.1    20

--------------------------------------------------------------------------------



indicated below or at such other address as such Party shall have specified by
written notice to the other Party hereto given in accordance herewith:
If to the Company:
Liberty Global plc
Attn: General Counsel
12300 Liberty Boulevard
Englewood, CO 80112
Tel: 303-220-6600
Fax: 303-220-6641 

 
 
With a copy to:
Baker Botts LLP 
One Shell Plaza 
910 Louisiana Street 
Attention: Gail Stewart, Esq.
Houston, Texas 77002-4995 
Tel: 713-229-1234
Fax: 713-229-1522


If to the Executive:
Michael T. Fries
At the home address then on file with the Company
 
 
With a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
Attention: Donald P. Carleen, Esq.
New York, NY 10004
Tel: 212-859-8000
Fax: 212-859-4000



(n)    General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Internal Revenue Code of 1986,
as amended, shall be deemed to include any successor to such Section.
(o)    No Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement.
(p)    Survival. The covenants, agreements, representations and warranties
contained in this Agreement shall survive the termination of the Employment
Period and the Executive’s termination of employment with the Company for any
reason.

Active 15687861.1    21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above.


Michael T. Fries
 
/s/ Michael T. Fries
 
 
 







LIBERTY GLOBAL PLC
 
By:
/s/ Bryan H. Hall
 
Its:
Authorized Signatory
 







LIBERTY GLOBAL, INC.
 
By:
/s/ Bryan H. Hall
 
Its:
EVP, Secretary and General Counsel
 








Active 15687861.1

--------------------------------------------------------------------------------






Exhibit A






Performance Grant Award Agreement - Class A







Active 15687861.1

--------------------------------------------------------------------------------






Exhibit B






Performance Grant Award Agreement - Class B







Active 15687861.1

--------------------------------------------------------------------------------






Exhibit C




Waiver and Release Agreement







Active 15687861.1

--------------------------------------------------------------------------------




WAIVER AND RELEASE AGREEMENT


I, Michael T. Fries, do freely and voluntarily enter into this WAIVER AND
RELEASE AGREEMENT (this “Agreement”), intending to be legally bound, according
to the terms set forth below. I acknowledge that my employment with any and all
of Liberty Global plc, Liberty Global, Inc. (collectively, the “Company”), and
their affiliates (together with the Company, the “Employer”) has been terminated
as of ____________________ (the “Termination Date”).


I acknowledge that my Employer has agreed to provide me certain benefits (the
“Benefits”) pursuant to Section 9(__) of my employment agreement with Liberty
Global plc and Liberty Global, Inc., effective as of April 30, 2014 (the
“Employment Agreement”). Such Benefits shall be provided in accordance with the
terms and conditions of the Employment Agreement.


I understand that the Company will not deduct from the Benefits any employee
contributions to the Liberty Global, Inc. 401(k) Savings and Stock Ownership
Plan (the “Plan”).


For this valuable consideration, I hereby agree and state as follows:    


1.
I, individually and on behalf of my successors, heirs and assigns, release,
waive and discharge Employer, and any of its parents, subsidiaries, or otherwise
affiliated corporations, partnerships or business enterprises, and their
respective present and former directors, officers, shareholders, employees, and
assigns (hereinafter, “Released Parties”), from any and all causes of action,
claims, charges, demands, losses, damages, costs, attorneys’ fees and
liabilities of any kind that I may have or claim to have relating to my
employment relationship with the Employer, including my service as a director of
the Company, or the termination thereof, relating to or arising out of any act
of commission or omission from the beginning of time through the date of my
execution of this Agreement; provided, however, nothing contained herein shall
release any claim I may have: (i) for indemnification under Employer’s
constituent documents or any other agreement that I have with any of the
Released Parties; (ii) for unemployment compensation benefits; (iii) to enforce
the obligations of Employer set forth in the Employment Agreement; (iv) to
vested amounts held in my name in accordance with the conditions and terms of
any plan, program or arrangement sponsored or maintained by any of the Released
Parties, including, without limitation the Plan and any nonqualified deferred
compensation plan; (v) to outstanding equity awards granted to me (collectively,
the “Grants”), which shall be subject to the terms and conditions of the
applicable incentive plan and the agreement evidencing the respective Grant, as
modified by the Employment Agreement; (vi) to benefits under any employee
benefit plan maintained or sponsored by any of the Released Parties, including
health care continuation under COBRA; (vii) to rights as a shareholder of the
Company; or (viii) to rights under my letter agreement with the Malone LG 2013
Charitable Remainder Unitrust, dated as of February 13, 2014.


Active 15687861.1

--------------------------------------------------------------------------------








2.
This release includes, but is not limited to, the following claims, and shall
apply to claims made in the United States, and/or the United Kingdom where such
a claim can be made in the United Kingdom:



a.
Claims under federal, state, local or foreign laws prohibiting age, sex, race,
national origin, disability, religion, sexual orientation, marital status,
retaliation, or any other form of discrimination, or mistreatment, such as, but
not limited to, the Age Discrimination in Employment Act, (29 U.S.C. §621 et
seq), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
42 U.S.C. §1981, §1985, §1986, the Americans with Disabilities Act, and the
National Labor Relations Act, as amended, 29 U.S.C. §151, et seq;



b.
Intentional or negligent infliction of emotional distress, defamation, invasion
of privacy, and other tort claims;



c.
Breach of express or implied contract claims;



d.
Promissory estoppel claims;

    
e.
Retaliatory discharge claims;



f.
Wrongful discharge claims;



g.
Breach of any express or implied covenant of good faith and fair dealing;



h.
Constructive discharge;



i.
Claims arising out of or related to any applicable federal, state or foreign
constitutions;



j.
Claims for compensation, including without limitation, any wages, bonus
payments, on call pay, overtime pay, commissions, and any other claim pertaining
to local, state, federal or foreign wage and hour or other compensation laws,
such as, but not limited to, the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101, et seq, and the Fair Labor Standards Act, as amended, 29
U.S.C. §201, et seq.;



k.
Fraud, misrepresentation, and/or fraudulent inducement;



l.
Claims made under or pursuant to any severance plan or program maintained by any
of the Released Parties;




Active 15687861.1    2

--------------------------------------------------------------------------------




m.
Claims of breach of any data privacy or similar laws in connection with the
handling or investigation of any whistleblower complaints or any other
investigation by Employer or its representatives; and

n.
Other legal and equitable claims regarding my employment or the termination of
my employment, other than as set forth herein.



3.
I hereby warrant and represent that I have not filed or caused to be filed any
charge or claim against any Released Party with any administrative agency, court
of law or other tribunal. I agree that I am not entitled to any remedy or relief
if I were to pursue any such claim, complaint or charge.



4.
I hereby acknowledge that I am age forty (40) or older.



5.
BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT EMPLOYER HAS ADVISED ME TO DISCUSS
THIS WAIVER AND RELEASE AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT. I acknowledge and agree that the Released Parties are not responsible
for any of my costs, expenses, and attorney’s fees, if any, incurred in
connection with any claim or the review and signing of this Agreement.



6.
I acknowledge and state that I have been given a period of at least twenty-one
(21) days in which to consider the terms of this Agreement.



7.
I understand that I have the right to revoke this Agreement at any time within
seven (7) days after signing it, by providing written notice to the Company,
Attn. General Counsel at 12300 Liberty Boulevard, Englewood, CO 80112, and this
Agreement is not effective or enforceable until the seven (7) day revocation
period has expired. In the event I revoke this Agreement, the Company shall have
no obligation to provide me the Benefits. I understand that failure to revoke my
acceptance of this Agreement will result in this Agreement being permanent and
irrevocable.



8.
I agree that this Agreement is a compromise of claims and charges and/or
potential claims and charges which are or may be in dispute, and that this
Agreement does not constitute an admission of liability or an admission against
interest of any Released Party.



9.
This Agreement is made and is effective as of the date first written below.



10.
This Agreement becomes null and void and has no further force or effect if
Employer does not receive the executed Agreement by 5:00 p.m., Mountain Time,
__________, 20___.




Active 15687861.1    3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have placed my signature this ____ day of _________,
20___.


EXECUTIVE:




                                                
Michael T. Fries

Active 15687861.1    4